            Case 1:21-cv-00586-APM Document 43 Filed 08/16/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 REP. ERIC SWALWELL,

       Plaintiff,

 v.                                                    Civil Action No. 1:21-cv-00586-APM

 DONALD J. TRUMP, DONALD J. TRUMP,
 JR., REP. MO BROOKS, and RUDOLPH
 GIULIANI,

       Defendants,



MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT’S
      MOTION TO DISMISS PLAINTIFF’S ORIGINAL COMPLAINT

       I.       OVERVIEW OF POINTS OF REPLY

       Plaintiff opens his Memorandum in Opposition (“Opposition”, Doc. 23) by announcing

that his suit seeks to “hold accountable those who caused the attack on the United States Capitol

on January 6, 2021”. But those who were responsible for the attack are being held accountable by

one of the largest criminal prosecutions in FBI history. What Plaintiff, a partisan politician, wants

to do—improperly—through this suit is to punish his political adversaries for exercising their

freedom of speech, the rhetoric of which he believes motivated the attack. But despite Plaintiff’s

arguments to the contrary, the First Amendment does not allow his highly speculative tort and

conspiracy claims. For the reasons discussed below (and articulated in the Memorandum in

support of Defendant’s Motion to Dismiss), Plaintiff’s claims should be dismissed.1



       1
         This Reply will focus only on the incurable defects in Plaintiff’s Complaint – the inability
to overcome the First Amendment and Plaintiff’s implausible and unreasonable construction of
the meaning of Giuliani’s Statements and those of the other Co-Defendants, which serve as the
basis for his claims. Should the Court disagree, Defendant stands on the other pleading
deficiencies raised in the Motion that, in the discretion of the Court, may be cured with leave to


                                                                                                   1
           Case 1:21-cv-00586-APM Document 43 Filed 08/16/21 Page 2 of 7




       II.     POINTS OF REPLY

               A. No Plausible Reading Of Giuliani’s Statements Can Be Construed As An
                  “Invitation To Join A Conspiracy”.

       In the Opposition, Plaintiff correctly points out that “speech used to create an illegal

conspiracy” is not protected by the First Amendment. Opposition at p. 17. Defendant does not

disagree. However, no rational person could read Defendant’s brief Statements at the Ellipse Rally

as an “invitation” to join an illegal conspiracy to attack the Capitol. Realizing this is a frivolous

argument, Plaintiff attempts to revive it by arguing that Defendant’s Statements at the Ellipse Rally

were merely the final salvo in a seriatim invitation to join a conspiracy to attack the Capitol that

transpired over “months prior”, beginning with Defendant’s initial legal challenges to the Election.

Plaintiff has not—and cannot—cite to any cases where a conspiratorial arrangement and “meeting

of the minds” is effectuated over a series of statements over many months and by multiple speakers.

Plaintiff’s argument is frivolous.2

       Plaintiff also attempts to read Defendant’s Statements in conjunction with other Defendants’

statements at the Ellipse Rally. But the statements of other Defendants are only attributable to

Giuliani as a co-conspirator if, in fact, Plaintiff has plausibly alleged a meeting of the minds by



amend. Defendant, however, does not believe that Plaintiff can—in good faith—replead to satisfy,
for example heightened pleading requirements under FRCP 9 or actual malice, while also
complying with FRCP 11.
       2
          In his Opposition, Plaintiff argues that he has satisfied his pleading requirements since
“conspirators rarely discuss their plans in the open”. Opposition at p. 39. But this is exactly the
kind of “conspiracy” Plaintiff alleges Defendants engaged in. Plaintiff claims that through
social media postings, statements to the press, and the Ellipse Rally, Defendants ran a sort of
general advertisement to the public to become co-conspirators and thereby created an army of
“weaponized” rioters who were also “co-conspirators”. Opposition at p. 31. This underscores the
ridiculousness of Plaintiff’s conspiracy claim. The Court can easily look at the open-aired
“invitations” to enter into a conspiracy with the general public to determine they cannot, as a matter
of law, be construed as such. And to the extent that Plaintiff suggests that Defendants had secret
communications with hundreds of rioters on January 6th, this is simply implausible and absurd.


                                                                                                    2
           Case 1:21-cv-00586-APM Document 43 Filed 08/16/21 Page 3 of 7




Giuliani and the other Defendants wherein they agreed to each provide piecemeal aspects of a

conspiratorial invitation to incite mob violence. Plaintiff has not made any non-conclusory

allegation to this effect—much less a plausible one. Therefore, the Court should only look to

Giuliani’s Statements and not read them in conjunction with other speakers at the Ellipse Rally as

they cannot be imputed to him, nor is he responsible for the content of those statements.

          In any event, Plaintiff’s construction of Defendant’s Statements at the Ellipse Rally, even

when coupled with statements made previously by Giuliani, and even when coupled with

statements made by other Defendants, do not create an invitation to enter into a conspiracy to

attack the Capitol. No reasonable person could read them as such. The question the Court should

ask is: If the Capitol Riot had never occurred, would one be able to look at Giuliani’s Statements

(or even the statements of other speakers at the Ellipse Rally) and determine that Giuliani and/or

other speakers engaged in a failed attempt to incite listeners to march to the Capitol and launch a

violent attack? The answer is clearly “no”. Because that answer is “no”, neither the Court nor law

enforcement can impose liability on any of the speakers.

          Whatever “moral” responsibility members of Congress, the Senate, the media, law

professors, or anyone else want to place on Giuliani or other speakers at the Ellipse Rally for

“irresponsible” or even “inflammatory” rhetoric, legal responsibility cannot lie. Otherwise, every

time impassioned political speech called for “action” or “fighting” against injustice, that speaker

would be held vicariously liable as “inviting a criminal conspiracy” for anyone who exercised free

moral agency to engage in violence after hearing the speech. The First Amendment does not, and

cannot, tolerate liability in such a circumstance as this and the Court should dismiss Plaintiff’s

claims.




                                                                                                   3
          Case 1:21-cv-00586-APM Document 43 Filed 08/16/21 Page 4 of 7




               B. Plaintiff’s Brandenburg Arguments Are Meritless.

        Plaintiff attempts to steer this baseless suit through the narrow straits of the First

Amendment by attempting to reverse engineer the Supreme Court’s exception in Brandenburg v.

Ohio, 395 U.S. 444, 447 (1969)). Plaintiff claims that Giuliani’s Statements are vulnerable to a

tort claim under Brandenburg because they are Statements: (1) directed at specific individuals;

(2) that specifically advocate for such individuals to take action; and (3) were uttered with specific

intent to produce “imminent disorder”. Opposition at pp. 19-20. Plaintiff’s attempts are entirely

specious and should be rejected.

        First, as was the case in Hess, Giuliani’s Statements were not directed toward any particular

person or group. In Hess v. Indiana, 414 U.S. 105 (1973), a person faced an unruly crowd on city

streets and stated, “We'll take the fucking street later,” or “We'll take the fucking street again.” Id.

at 107. The Supreme Court held that this was not speech that was directed toward a specific person

or individual. Id. at 108-09. This crowd on a city street in Hess was clearly much smaller than

the crowd at the Ellipse Rally. And this underscores the arguments above with respect to

conspiracy – it is implausible that Giuliani directed his comments to everyone at the Ellipse Rally

to join him on an escapade of Capitol violence. Plaintiff can provide no authority where a person

was held liable for the actions of a small minority of an audience as large as the Ellipse Rally. If

Giuliani had said, “Hey, you Proud Boys and Oath Keepers here on the Ellipse grounds – let’s go

to the Capitol and confront Congress”, then perhaps Plaintiff would have an argument the

Statements were directed “specifically directed” toward a person or individual. But as the Court

can read for itself, this was not even close to being the case as Giuliani was speaking to not only

those present at the Ellipse but people listening across the nation.




                                                                                                      4
         Case 1:21-cv-00586-APM Document 43 Filed 08/16/21 Page 5 of 7




       But even if Plaintiff could satisfy this condition, he certainly cannot satisfy the next.

Plaintiff misleadingly cites to Bible Believers v. Wayne Cty., Mich., 805 F.3d 228 (6th Cir. 2015)

in support of his argument on this point. However, Bible Believers does not assist Plaintiff and, in

fact, holds that the vitriolic anti-Muslim speech in that case was protected, even if it “encourage[d]

unlawful acts”. Id. at 245 (quoting Ashcroft v. Free Speech Coal., 535 U.S. 234, 253 (2002)).

Giuliani’s only words that can even be arguably associated with violence are “fight to the end”

and “trial by combat”. But he in no way associated these rhetorical phrases with a call for any

listener or audience member to engage in actual violence or any action whatsoever. The listeners

would not be part of any “trial”—combat or otherwise—as this was a legal issue and would involve

Giuliani and the legal team at some point in the future. Giuliani says “we” will “fight to the end”

to secure a free and fair vote, again referring to himself and the legal team. None of these are calls

for listeners or audience members to take any action – much less actions of physical violence

directed at the Capitol.

       Under Plaintiff’s arguments, if a listener in California became incensed by Giuliani’s

Statements and proceeded to ransack Congressman Swalwell’s home believing he was part of

some Election conspiracy, Giuliani would be liable. But this cannot be, and is not, the law of the

First Amendment. Defendant must have specifically directed statements at individuals or a readily

definable group and given them “marching orders” for violence. We can debate as a society

whether the Ellipse Rally’s speakers and an alleged narrative of a “stolen election” were

responsible or prudent in promoting civility, democracy, and peaceful transfer of power, but in no

way can this deprive the Statements of First Amendment protection. Plaintiff’s claims must be

dismissed.




                                                                                                    5
         Case 1:21-cv-00586-APM Document 43 Filed 08/16/21 Page 6 of 7




       Finally, even were Plaintiff to have colorable arguments to satisfy the first two aspects of

the Brandenburg exception, he also cannot satisfy the third – that Defendant uttered the Statements

with intent to create imminent disorder. The undisputed facts reveal that Giuliani immediately

condemned the violence at the Capitol – he in no way endorsed it. And there is simply no way

that one can construe Giuliani’s Statements as inciting “imminent” violence. In fact, Plaintiff

purposefully ignores the fact that the “trial by combat” Statements were in the context of an

assessment of voting machines “over the next 10 days” and was not at all a call to any action on

that day. At worst, Giuliani’s Statements advocated for his belief that Vice President Pence had

the power to send the vote back to the state legislatures and “give them five to 10 days to finally

finish the work” during which time he would be able to stake his reputation on which expert was

right about the machines. Plaintiff’s arguments are completely without merit.

       III.    CONCLUSION

       For all of the reasons discussed herein and in the Motion, the Court should dismiss the

Complaint for failure to state a claim upon which relief can be granted.


                                             Respectfully submitted,

                                             By: /s/ Joseph D. Sibley IV

                                                     CAMARA & SIBLEY L.L.P.

                                                       Joseph D. Sibley IV
                                                       DC Bar ID: TX0202
                                                       1108 Lavaca St.
                                                       Suite 110263
                                                       Austin, TX 78701
                                                       Telephone: (713) 966-6789
                                                       Fax: (713) 583-1131
                                                       Email: sibley@camarasibley.com

                                             ATTORNEYS FOR RUDOLPH GIULIANI




                                                                                                 6
         Case 1:21-cv-00586-APM Document 43 Filed 08/16/21 Page 7 of 7




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 16th day of August, 2021, I electronically filed the foregoing
motion with the Clerk of the Court using the CM/ECF system, which I understand to have caused
service on all counsel of record.


                                              /s/ Joseph D. Sibley IV
                                              Joseph D. Sibley IV




                                                                                                  7
